Title: To James Madison from William C. C. Claiborne, 16 March 1804
From: Claiborne, William C. C.
To: Madison, James



Sir
New-Orleans March 16th. 1804
The meeting of which I advised you in my letter of the 10th inst. has taken place. The assembly was more numerous than I had expected, and was composed principally of respectable merchants of New-Orleans, and farmers in its vicinity; but few Americans were present.
The meeting was held at the house of a private gentleman, and conducted with some decorum. Through the polite attention of a gentleman who attended the assembly at my request, I am enabled to give you the following particulars.
Mr. Boré (the Mayor of the City) presided, and having called to order, he submitted to the meeting propositions to the following effect—”That this assembly take the necessary measures to send on a Commissioner or Commissioners to the Government of the United States to represent the grievances of Louisiana, but especially the desire of the inhabitants for the continuation of the Slave-trade, and their great Solicitude for Speedy relief from their present commercial embarrasments.” The President of the meeting, then requested that any person having other propositions to offer, would Submit them. A Mr. Detryon a Sugar planter, then took from his pocket a paper and read to the assembly his Sentiments. After eulogizing the Government of the United States, and expressing his high opinion of the virtues and talents of the President, he proposed; “that the assembly authorize the Commandants of the different Districts to call the inhabitants thereof together for the purpose of electing deputies to convene in this City with all possible dispatch; (the number of delegates from each District, and from the City was Specified)—those deputies to have authority to elect two of their body as Commissioners to Congress, and also a permanent committee whose duty Should be to give instructions from time to time to the Commissioners, more particularly upon the Subject of the Slave-trade and the present commercial embarrasments; and that the Governor of Louisiana be requested to use his influence in support of these measures.”
Mr. Detryon’s propositions were apparently well received, and the approbation of the company expressed by a very general clapping of hands.
Mr. Tupper (the Adventurer) who had invited the meeting, next rose and observed; “that there seemed but little difference in opinion; he had thought one Commissioner to Congress sufficient, but if two was prefered, he had no objection;” he then expatiated on the burthens and oppressive grievances, under which the people of Louisiana labored; the unfortunate consequences which might attend the suppression of the Slave-trade; and added that Congress was too neglectful of the important interests of Louisiana and uninformed thereof, and that the people Should take Some measures to give the Government information, and concluded an inflamatory and foolish Speech by observing that he Should vote for Detryon’s propositions. It may be proper here to mention that while this Mr. Tupper was Speaking much discontent was manifested; it was asked by some French gentlemen, “Who is this man? Who has authorized him to Speak about our interests? Let us put him down!” But to prevent tumult, he was permitted to proceed without further interruption.
Doctor John Watkins who had attended the meeting, with a view of using his best efforts to give a proper direction to their deliberations next claimed attention, and delivered (in the opinion of Several gentlemen present) a very ingenious, prudent and judicious Speech; The Doctor in his exordium reminded the meeting of his situation and Standing in this Society and declared his interest was so intimately connected with the happiness and welfare of Louisiana, that he was certain, no one could believe that the observations he Should make, proceed’d from other considerations than the public good: He then took a general view of the former and present Situation of the Province; suggested a doubt whether this meeting was not in itself highly improper and Stated the necessity there was for temperance in discussion, prudence in decision; and deprecated the Consequences which might arise from a contrary conduct.
Mr. Detryon’s propositions were much disapproved of by the Doctor he pointed out their disorganizing tendency, enlarged on the impropriety of inviting general meetings of the people, the public agitation which such a measure might produce, and the Scenes of tumult which would arise; he then explained to the meeting Some of the principles of our Government, Shewed the necessity there was for deliberation in the framing of laws, and the permanent good which might flow from measures, not the production of the moment, but of Sound reason, and mature reflection.
Upon the Slave trade, the Doctor observed that it was one on which the Government had full information; that the wishes of the people upon that Subject, had already been conveyed to the Seat of Government, in the Official communications of Governor Claiborne, and that the decision of Congress had no doubt already taken place. If however, the Citizens were desirous of conveying their Sentiments to Congress upon Subjects interesting to the Province they had this right and all he wanted was that the mode of doing so Should be prudent and the manner respectful. The Doctor proposed, “that a Committee of three Should be appointed to draft a memorial to Congress, to be reported to their next meeting and that after being signed by such gentlemen, as should approve its contents, it be transmitted to the Governor, with a request that he would forward the Same to the General Government[”] When the Doctor had finished the President of the meeting observed “that this was a French Assembly and although from respect for the last speaker, he had not prevented him from delivering his Sentiments in English, yet he trusted the example would not be followed but knowing the gentleman to be perfectly master of the French, he desired him to Speak in that language;” to which request the Doctor acceded, and again rising delivered in French; nearly the same Sentiments which he had previously done in English.
Doctor Watkins’s Speech was well received and had a great effect; Mr. Detryon’s motion, which had excited Such general plaudits was rejected, not a Single person rising in its favor, and Doctor Watkins’s motion carried unanimously. The Doctor, a Mr. Merieult and Mr. Petit (two respectable merchants) were appointed the Committee to draft the memorial, and then the meeting broke up without fixing upon another day for their assembling; the probability therefore is, that the Committee will not frame the memorial, or if they do, that the body which appointed them will not again be called together to receive it.
I am well pleased with the issue of this meeting; the prime mover of this business is a troublesome man, and if he had talents would be dangerous; his object was to be appointed the Commissioner to Congress, and to gratify his ambition, he cared not how much commotion was excited in this present tranquil District; I understand that this Mr. Tupper is known to the northward as a Swindler, and that a Mr. Moreton a merchant of Boston has suffered much by his fraudulent conduct; Tupper passes here for a man of fortune, and being very much of a Parisien in his manners and politic’s, has acquired some influence among the uninformed of the French Society: I hope however that his real character will soon be known, and that he will Sink into contempt.
I will again take the liberty to observe that the continuation of the Slave trade for a few years is viewed by the inhabitants as essential to the welfare of this province and no act of Congress would excite more discontent, than an immediate prohibition. My private feelings with respect to this trade it is not necessary to express, but it seems to me to be my duty to convey to the President, the wishes and Sentiments of the inhabitants upon subjects of general interest.
The Commercial embarrasments of which the merchants complain, I trust will speedily be removed; and I was pleased to find in the proceedings of Congress, that provision was likely to be made for admitting citizens of Louisiana, to obtain Registers for their vessels. This privilege was expected and will be highly gratifying.
I believe also, that the Citizens of Louisiana would be well pleased in having some voice in their local Government; perhaps the mode proposed in the Senate of choosing forty four Delegates twenty four of whom shall be selected by the Governor as one branch of the Legislature might be pleasing, and if this branch had the power of electing a Delegate to Congress with authority to speak but not vote, it would tend still more to conciliate the confidence of the people in the General Government.
If at the late meeting the general wish had been expressed in a memorial, I am sure, Congress would have been solicited to give the people some voice in their local Government and a Delegate to Congress; to ascertain the general sentiment of the District on interesting subjects, at any other time than the present, I should not regret the people’s peaceably assembling together; but at this particular period, when the State of things is unsettled, and there are yet so many characters in the province, who propose speedily withdrawing from it, and would take delight in exciting (previous to their departure) tumult and disorder, I am not solicitous for any public meetings.
Perfect good order prevails in this City and the people generally appear to be in a fine humor. The reflecting part of society are much occupied with the Bank; and the young and giddy are engaged in a Charivari, at the expense of the feelings of an Old Widow who has lately married a young man. The Widow, was a Mde. Don André, whose annual income is about forty thousand dollars, and the young men are determined to persecute the married pair with the Charivari, until they agree to give a Splendid fète to the genteel part of society and one thousand dollars to the poor of the City; it is expected that these terms will be acceeded to. Accept assurances of my great respect & sincere Esteem!
William C. C. Claiborne
 

   
   RC (DNA: RG 59, TP, Orleans, vol. 3); letterbook copy (Ms-Ar: Claiborne Executive Journal, vol. 13). RC in a clerk’s hand, except for Claiborne’s complimentary close and signature; docketed by Wagner.



   
   Jean Noël Destréhan de Tours (1754–1823) was a wealthy planter who was active in early Louisiana territorial politics (Glenn R. Conrad, ed., A Dictionary of Louisiana Biography [2 vols.; New Orleans, 1988], 1:242).



   
   Jean François (or John Francis) Merieult had imported over 450 African slaves into Louisiana between the signing of the Treaty of San Ildefonso and the transfer of Louisiana to France. He later was named a director of the state bank and a territorial justice (Carter, Territorial Papers, Orleans, 9:172, 368, 599).



   
   Merchant Pierre Petit was later recommended for appointment to the legislative council of the territory (ibid., 9:158, 277).



   
   See Claiborne to JM, 9 Mar. 1804, and n. 1.



   
   For the suggestion that the legislative council of the territory be chosen by the governor from delegates elected by householders, a motion which was defeated in the Senate, see Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 8th Cong., 1st sess., 238–39.



   
   Claiborne referred to the marriage of Louise de la Ronde Almonester, widow of Andrés Almonester y Roxas, and Jean Baptiste Castillon. The bride was seven years older than the groom (Christina Vella, Intimate Enemies: The Two Worlds of the Baroness de Pontalba [Baton Rouge, 1997], p. 101).


